Citation Nr: 0945163	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  09-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
postoperative lumbosacral degenerative disc disease, 
previously claimed as a back disorder.  

3.  Entitlement to a compensable evaluation for postoperative 
bilateral inguinal hernia.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for scars, postoperative inguinal hernias.  

5.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 
1979 and from May 1987 to April 1992, with periods of active 
duty for training and inactive duty for training in the 
reserve forces.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that during the course 
of the appeal, the Veteran's claims file was temporarily 
brokered to the St. Petersburg, VA Regional Office.

In a May 2009 rating decision, the RO increased the 
evaluation for the Veteran's service-connected scars, 
postoperative inguinal hernias, to 10 percent disabling, 
effective July 31, 2008.  The Veteran was advised of the 
above grant of increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

The issues of entitlement to a compensable evaluation for 
postoperative bilateral inguinal hernia and an initial 
evaluation in excess of 10 percent for scars, postoperative 
inguinal hernias, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in this 
appeal, the Veteran, via his representative, indicated that 
he wished to withdraw from appellate status the issues of 
entitlement to a TDIU, a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities, and 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
postoperative lumbosacral degenerative disc disease, 
previously claimed as a back disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issues of entitlement to a TDIU, 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities, and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for postoperative lumbosacral 
degenerative disc disease, previously claimed as a back, have 
been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Decision

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009).

On May 26, 2009, prior to the promulgation of a decision in 
the appeal, the RO received notification from the Veteran's 
representative indicating that the Veteran would like to 
withdraw his appeal regarding entitlement to a TDIU, a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities, and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for postoperative lumbosacral 
degenerative disc disease, previously claimed as a back 
disorder.  As the Veteran has withdrawn his appeal as to the 
stated issues, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the stated 
issues, and they are dismissed without prejudice.  


ORDER

The appeal as to entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is dismissed.  

The appeal as to whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for postoperative lumbosacral degenerative disc 
disease, previously claimed as a back disorder, is dismissed.  

The appeal as to entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected disabilities 
is dismissed.  


REMAND

In April 2009, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated 
that he wanted a Board hearing at the local RO.  Subsequently 
thereafter, in May 2009 statement, the Veteran's 
representative stated that the Veteran wished to have a video 
conference hearing before the Board, in lieu of the travel 
board hearing.  This hearing request was also reiterated by 
the representative in the May 2009 VA Form 646, Statement of 
Accredited Representative in Appealed Case.  

There is no indication that the Veteran has been scheduled 
for his requested video conference Board hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a video conference hearing.  See 38 U.S.C.A. § 7107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge at the Cheyenne, Wyoming RO.  The 
Veteran should be notified in writing of 
the date, time and location of the 
hearing and that notice should be 
associated with the claims folder.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


